DETAILED ACTION
Pending Claims
Claims 1-8, 11, 14-25, 28-32, and 34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claims 9, 10, 12, 13, 26, 27, and 33 has been rendered moot by the cancellation of these claims.
The objection to claims 2, 11, 14-17, 19-25, 28-32, and 34 has been overcome by amendment.
The rejection of claims 22-24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The provisional rejection of claims 1, 3-8, and 18 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6-11, and 19 of copending Application No. 16/946,293 has been overcome by amendment.
The provisional rejection of claims 9, 10, 12, 13, 26, 27, and 33 on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12-18, 21, and 25-38 of copending Application No. 16/946,293 has been rendered moot by the cancellation of these claims.
The rejection of claims 2, 11, 14, 16, 17, and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Zou (CN 108794908 A) has been overcome by amendment.
The rejection of claims 19-25 and 30-32 under 35 U.S.C. 103 as being unpatentable over Zou (CN 108794908 A) has been overcome by amendment.
The rejection of claims 9, 10, and 33 under 35 U.S.C. 103 as being unpatentable over Zou (CN 108794908 A) in view of Grigo et al. (US 2008/0206535 A1) and Flynn et al. (EP 1066339 B1) has been rendered moot by the cancellation of these claims.
The rejection of claims 15 and 28 under 35 U.S.C. 103 as being unpatentable over Zou (CN 108794908 A) in view of Grigo et al. (US 2008/0206535 A1) and Flynn et al. (EP 1066339 B1) has been overcome by amendment.
The rejection of claims 9 and 33 under 35 U.S.C. 103 as being unpatentable over Zou (CN 108794908 A) in view of Hale et al. (US 2010/0159176 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 15, 28, and 29 under 35 U.S.C. 103 as being unpatentable over Zou (CN 108794908 A) in view of Hale et al. (US 2010/0159176 A1) has been overcome by amendment.
The rejection of claims 12, 13, 26, and 27 under 35 U.S.C. 103 as being unpatentable over Zou (CN 108794908 A) in view of Robeson et al. (US Pat. No. 4,698,390) has been rendered moot by the cancellation of these claims.
The rejection of claims 9, 12, 13, 26, and 27 under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1) has been rendered moot by the cancellation of these claims.

The rejection of claims 10 and 33 under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1) and Grigo et al. (US 2008/0206535 A1) has been rendered moot by the cancellation of these claims.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 14-25, 28-32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, 11, 14-25, 28-32, and 34, independent claims 1 and 18 have been amended to specify: at least one amorphous copolyester resin; and wherein the copolyester has a crystallization half time of about 5 minutes or greater.  Independent claims 2 and 19 have been amended to specify: at least one amorphous (co)polyester; and wherein the (co)polyester has a crystallization half time of about 5 minutes or greater.
Paragraph 0035 of the specification (see also paragraph 0093 of the pre-publication) states the following regarding these materials: “Any amorphous or essentially amorphous copolyesters are suitable for use in the present disclosure.  For example, in one embodiment, any copolyesters can be used in this disclosure provided that they are essentially amorphous and have a minimum crystallization half-time of at least about 5 minutes, or at least about 7 amorphous copolyesters in the present disclosure can, in some embodiments, have crystallization half-times up to infinity.  In one aspect of the present disclosure, blends the amorphous copolyesters with other polymers (including other polyesters and copolyesters) are suitable for use provided that the blend has a minimum crystallization half-time of at least about 5 minutes.”  
In light of the specification, it appears that “amorphous” and “a crystallization half-time of at least about 5 minutes” are potentially conflicting limitations.  Specifically, “a crystallization half-time of at least about 5 minutes” would be associated with “essentially amorphous” (semi-crystalline) materials, while “amorphous” (non-crystalline) materials would be associated with significantly higher crystallization half-times approaching infinity.  An “amorphous” material would always satisfy this range; however, a material satisfying this range may not necessarily be considered “amorphous”.  Accordingly, it is unclear which of these two limitations controls the scope of the claims.  Dependent claims 3-8, 11, 14-17, 20-25, 28-32, and 34 fail to resolve this issue.

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 11, 14-25, 28-32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-8, 11, 14-25, 28-32, and 34, independent claims 1 and 18 have been amended to specify: at least one amorphous copolyester resin; and wherein the copolyester has a crystallization half time of about 5 minutes or greater.  Independent claims 2 and 19 have been amended to specify: at least one amorphous (co)polyester; and wherein the (co)polyester has a crystallization half time of about 5 minutes or greater.
As discussed above, it appears that “amorphous” and “a crystallization half-time of at least about 5 minutes” are potentially conflicting limitations in the original disclosure (see paragraph 0035 of the specification; see also paragraph 0093 of the prepublication).  Specifically, “a crystallization half-time of at least about 5 minutes” would be associated with “essentially amorphous” (semi-crystalline) materials, while “amorphous” (non-crystalline) materials would be associated with significantly higher crystallization half-times approaching infinity.  The crystallization half time of the amorphous materials (approaching infinity) technically falls within the open-ended range of “about 5 minutes or greater”.  However, the original disclosure fails to reasonably support this full range.  Specifically, the original disclosure fails to reasonably support an amorphous material having a crystallization have time as low as 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11, 14-25, 28-32, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1, 2, 4-13, 15-20, 22-30, and 32-38 of copending Application No. 16/946,293.
Regarding claims 1, 3-8, 11, 14-17, and 34, the claims are not patentably distinct from each other because they overlap in scope.  The following represents the overlapping (instant (also 2, 4 & 5)}; 3 ~ 6; 4 ~ 7; 5 ~ 8; 6 ~ 9; 7 ~ 10; 8 ~ 11; 11 ~ 13; 14 ~ 15; 15 ~ 16; 16 ~ 17; 17 ~ 18; 34 ~ 38.  The amorphous embodiment of copending claim 12 would have satisfied both the amorphous and crystallization half time of about 5 minutes or greater limitations.
Regarding claims 18, 20-25, and 28-32, the claims are not patentably distinct from each other because they overlap in scope.  The following represents the overlapping (instant claim) ~ (copending claim): 18 ~ {19 & 37 (also 20 & 22-24)}; 20 ~ 25; 21 ~ 26; 22 ~ 27; 23 ~ 28; 24 ~ 29; 25 ~ 30; 28 ~ 32; 29 ~ 33; 30 ~ 34; 31 ~ 35; 32 ~ 36.  The amorphous embodiment of copending claim 37 would have satisfied both the amorphous and crystallization half time of about 5 minutes or greater limitations.
Regarding claims 2 and 19, the ranges of the instant claims differ but overlap with the ranges of copending claims 1 & 19:
(a)(i) about 50 to about 100 mole % of terephthalic acid residues overlaps with (a)(i) about 90 to about 100 mole % of terephthalic acid residues;
(a)(ii) about 0 to about 50 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms overlaps with (a)(ii) about 0 to about 10 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms;
(b)(i) about 60 to about 100 mole % of a modifying glycol consisting of 2 to 20 carbon atoms overlaps with (b)(i) about 20 to about 60 mole % of residues of a first glycol consisting of 2 to 20 carbon atoms (note: “about 60” includes amounts just above and just below 60); and 
(b)(ii) about 0 to about 40 mole % of a second modifying glycol consisting of 2 to 20 carbon atoms overlaps with (b)(ii) about 40 to about 80 mole % of residues of a second (note: “about 40” includes amounts just above and just below 40).
In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11, 14, 15, 18-25, 28, 29, and 34 are under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1).
Regarding claims 1-5, 11, 14, and 34, Robeson et al. disclose: (1 & 2) a polyvinyl chloride composition (Abstract; column 2, lines 6-55) comprising at least one polyvinyl chloride resin (Abstract; column 7, line 41 through column 8, line 7) and at least one bisphenol A based polycarbonate resin (Abstract; column 2, lines 6-55; column 2, line 58 through column 7, line 40);
(11) wherein said polyvinyl chloride resin is a polyvinyl chloride resin, a chlorinated polyvinyl chloride resin, or alloys thereof (column 7, lines 41-48);
(14) wherein said composition further comprising at least one additive selected from the group consisting of processing aids, plasticizers, stabilizers, impact modifiers, biocides, flame retardants, foaming agents, blowing agents, thermal stabilizers, UV stabilizers, UV absorbers, minerals, pigments, dyes, colorants, fillers, fibers, waxes, fusion promoters, 
(34) articles of manufacture, films, sheets, profiles or injection molded parts comprising the polyvinyl chloride compositions (column 10, lines 32-44).
Robeson et al. fail to explicitly disclose an embodiment further comprising: (1) at least one amorphous copolyester resin.  Rather, they contemplate the use of additional polymer(s), including polyesters (see column 10, lines 22-30).  This generic disclosure of “polyesters” fails to disclose: 
(1) at least one amorphous copolyester resin having a crystallization half time of about 5 minutes or greater;
(1) wherein the at least one amorphous copolyester resin which comprises: 
(a) a dicarboxylic acid component comprising: (i) about 90 to about 100 mole % of terephthalic acid residues; (ii) about 0 to about 10 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms; wherein the total mole % of the dicarboxylic acid component is 100 mole %; and 
(b) a glycol component comprising: (i) about 20 to about 60 mole % of a of a modifying glycol consisting of 2 to 20 carbon atoms, and (ii) about 40 to about 80 mole % of a second modifying glycol consisting of 2 to 20 carbon atoms; wherein the total mole % of the glycol component is 100 mole %;
(3)
(4) (of claim 1) wherein the Tg of the (co)polyester is at least about 90°C or higher;
(5) (of claim 1) wherein the Tg of the (co)polyester is at least about 100°C or higher;
(2) at least one amorphous (co)polyester having a crystallization half time of about 5 minutes or greater;
(2) wherein the at least one amorphous (co)polyester comprises: 
(a) a dicarboxylic acid component comprising: (i) about 50 to about 100 mole % of terephthalic acid residues; (ii) about 0 to about 50 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms; wherein the total mole % of the dicarboxylic acid component is 100 mole %; and 
(b) a glycol component comprising: (i) about 60 to about 100 mole % of a modifying glycol consisting of 2 to 20 carbon atoms, and (ii) about 0 to about 40 mole % of a second modifying glycol consisting of 2 to 20 carbon atoms; wherein the total mole % of the glycol component is 100 mole %.

The teachings of Hale et al. disclose a related blend of (co)polyester and polyvinyl chloride and/or polycarbonate (see Abstract; paragraph 0045).  They establish that the instantly claimed (co)polyesters are recognized in the art as suitable (co)polyesters to be blended with polyvinyl chloride resins and/or polycarbonate resins (see paragraphs 0029-0034).  They also establish that the instantly claimed properties are recognized in the art as suitable and desired (co)polyester properties for (co)polyester resins blended with polyvinyl chloride resins and/or polycarbonate resins (see paragraphs 0027-0028).  Furthermore, the skilled artisan would have prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Robeson et al. with the instantly claimed (co)polyester because: (a) Robeson et al. contemplate the use of additional polymer(s), including polyesters; (b) the teachings of Hale et al. disclose a related blend of (co)polyester and polyvinyl chloride and/or polycarbonate and establish that the instantly claimed (co)polyesters are recognized in the art as suitable (co)polyesters to be blended with polyvinyl chloride resins and/or polycarbonate resins; (c) Hale et al. also establish that the instantly claimed properties are recognized in the art as suitable and desired (co)polyester properties for (co)polyester resins blended with polyvinyl chloride resins and/or polycarbonate resins; (d) the skilled artisan would have expected the amorphous materials of Hale et al. to have a crystallization half time significantly above 5 minutes because these are non-crystalline materials; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 15, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  The supporting teachings of Hale et al. fail to explicitly disclose: (15) wherein the (co)polyester has a viscosity range of about 1,000 to about 1,000,000 poise measured at about 170 to about 230°C and at 10 1/s shear rate.  However, the skilled artisan would have expected the (co)polyester resins of Hale et al. to embrace materials satisfying this viscosity range because the (co)polyester resins of Hale et al. satisfy the instantly g, and inherent viscosity characteristics of the instantly claimed (co)polyester.
Regarding claims 18, 19, 22-25, 28, and 29, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein to obviously satisfy the material/chemical limitations of claims (18, 19, 22-25, 28 & 29).  Robeson et al. disclose: (18 & 19) a method of producing a polyvinyl chloride composition comprising mixing the composition materials, and introducing the blend into a calendaring, extrusion or injection molding process to produce polyvinyl chloride articles (see column 9, lines 56-68).
The combined teachings fail to explicitly disclose a method comprising the steps of: (18 & 19) compounding with the at least one bisphenol A based polycarbonate resin and the at least one (co)polyester resin; and blending the compound with at least one polyvinyl chloride resin composition.  However, it has been found that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results – see MPEP 2144.04 IV. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composition resulting from the combined teachings of Robeson et al. and Hale et al. using the instantly claimed sequence of adding ingredients because: (a) Robeson et al. combine the resin components in a single mixing step; and (b) it has been found that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.
Regarding claims 20 and 21, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  The combined teachings fail to disclose: (20) wherein the articles have an increase in Tg and HDTUL (heat distortion temperature under load) of at least 3°C; and (21) wherein the articles have a Tg up to 110°C or a HDTUL of up to 130°C.  
Therefore, the skilled artisan would have expected the combined teachings of Robeson et al. and Hale et al. to obviously embrace embodiments satisfying the instantly claimed properties because: (a) the combined teachings of Robeson et al. and Hale et al. satisfy all of the material/chemical limitations of the claimed invention; and (b) the combined teachings of Robeson et al. and Hale et al. obviously satisfy all of the process limitations of the claimed invention.

Claims 6-8, 16, 17, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1) and Zou (CN 108794908 A).
Regarding claims 6-8, 16, 17, and 30-32, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  Robeson et al. contemplate the production of pipes with their resin blend (see column 10, lines 32-44).  However, the combined teachings fail to explicitly disclose: (6 & 30) wherein the (co)polyester is about 1 to about 100 parts per hundred resin (phr) based on the content of the polyvinyl chloride resin in the composition; (7 & 31) wherein the polycarbonate is about 1 to about 50 parts per hundred resin (phr) based on the content of the polyvinyl chloride resin in the composition; (8 & 32) wherein the polycarbonate is about 1 to about 50 parts per hundred resin (phr) and the (co)polyester is (16) wherein the ratio of polyvinyl chloride resin:(co)polyester on a weight fraction basis is greater than about 1; and (17) wherein the ratio of polyvinyl chloride resin:(co)polyester and polycarbonate on a weight fraction basis is greater than about 1.
The teachings of Zou demonstrate that the instantly claimed relative amounts are recognized in the art as suitable relative amounts for this type of blend (see Abstract; paragraphs 0005-0007).  This is particular the case for the production of pipes (see paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Robeson et al. and Hale et al. with the instantly claimed relative amounts of resins because: (a) Robeson et al. contemplate the production of pipes with their resin blend; (b) the teachings of Zou demonstrate that the instantly claimed relative amounts are recognized in the art as suitable relative amounts for this type of blend; and (c) the teachings of Zou demonstrate that these amounts are particularly suitable for the production of pipes.

Response to Arguments
Applicant's arguments regarding the primary teachings of Robeson et al. (see pages 12-13 of the response filed January 19, 2021) have been fully considered but they are not persuasive.
The primary argument is that Robeson et al. fail to disclose and teach away from bisphenol A based polycarbonate resins.  The Office respectfully disagrees.  The term bisphenol A based polycarbonate resins has been interpreted to include polycarbonate resins derived from bisphenol A as a starting reactant.  These materials are open to additional starting reactants, including additional bisphenol reactants, so long as bisphenol A is used in some capacity and bisphenol A based polycarbonate resins because they are formed with TMBS and bisphenol A (see Abstract; Examples 1-4).
Applicant's arguments regarding the supporting teachings of Hale et al. and Zou (see page 13 of the response filed January 19, 2021) have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the double patenting rejection(s) (see pages 8-9 of the response filed January 19, 2021), Applicant’s has requested to hold in abeyance a response, such as a terminal disclaimer (TD), to the pending ODP rejection.  However, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I)(B)(1):  “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 5, 2021